Case: 3:20-cr-00019-MPM-RP Doc #: 49 Filed: 07/14/20 1 of 1 PagelD #: 209

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

VS. CAUSE NO. 3:20CR19-M-P

CHRISTOPHER CASEY COOK
ORDER

The Court having granted the Defendant’s motion to dismiss the indictment [48] in this
matter hereby orders Christopher Casey Cook discharged from pretrial supervision. This case
having been closed, the bond posted on behalf of Christopher Casey Cook shall be immediately
released and returned to Patricia Cook at her usual mailing address.

This case is closed.

This the 14" day of July 2020.

OWA P-6 ULL

UNITED STATES DISTRICT JUDGE
NORTHERN DISTRICT OF MISSISSIPPI
